DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
	Applicant’s arguments and amendments filed 1/11/2021 have been entered and carefully considered but are not completely persuasive.
	Claims 1, 7-8, 111-114, 116-117, and 120-122 are under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“querying and parsing the sequence reads with the computer system based on the presence of sequences corresponding to each barcode…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8, 111-114, 116-117, 120-122 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims were previously amended to require the use of “bioinformatics workflows” which are particular to a class or type of genomic alteration.  The bioinformatics workflows, and the programs which make up the workflows are now considered to be “essential subject matter” (37 CFR 1.57(d)(1-3). In support of these amendments, Applicant points to a portion of the specification where the names of a variety of bioinformatics related programs/ algorithms/ processes are listed in various groups. The Examiner reviewed the entire original disclosure to attempt to find a definition for a “bioinformatics workflow” and written support for each listed each program within each workflow requires and thus fails to provide a written description of the claimed invention.  Pointing to the listing of the names of various programs such as BOWTIE 2 does not provide adequate written description for how BOWTIE 2 is to be adjusted and does not provide specifically what steps BOWTIE 2 is actually performing in the desired “workflow”.  This listing and grouping of names appears to be an attempt at incorporation by reference of essential subject matter not disclosed by the originally filed disclosure.  However, this attempt is improper.  As set forth in 37CFR 1.57 (d), only US patent documents, and US PGPUBS documents can be incorporated by reference, as long as certain conditions are met.  
“"Essential material" is defined in 37 CFR 1.57(d)  as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.”
In the specification at paragraphs [0165-0186] a variety of purported “bioinformatics workflows” particular to a class of genomic alteration are set forth.  These listings of names or software programs do not provide a specific version of each software, do not set forth what parameters or boundaries are to be manipulated, do not provide a specific source for each in non-patent literature, nor do they provide a US Patent or PGPubs document specific for each name or group of names which specifically meets the requirements for disclosure of essential subject and 35 USC 112(a): (1) provide a written description of the claimed invention…required by 35 U.S.C. 112(a).”
First, a definition for a “bioinformatics workflow” is attempted to be found within the disclosure, then, whether a specific written description of a specific “bioinformatics workflow” is examined.  The Examiner further attempts to determine what the prior art says about each term, and whether there is an art recognized set of instructions for any one bioinformatics workflow that specifically provides a disclosure meeting 112(a).  As an example, the examiner chose the “bioinformatics workflow particular for SNPs” which comprises a list of names, beginning with Bowtie 2 and ending with and/or GATK best practices pipeline.  
A review of the specification provides a general statement of incorporation by reference at paragraph [0051].  The definitions section does not provide a definition of a “bioinformatics workflow” or a “bioinformatics workflow specific for SNPs”.  Applicant points to Fig 1, as sufficient structure, algorithm or step-by step process for the invention.  However, this flow chart merely repeats the results base language of paragraph [0080] describing the figure, and does not actually address the issues of how the programs are specifically applied to the particular data at hand.  No parameters, thresholds, or particular steps within the program are clearly set forth.  MPEP 2181: “merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.”
MPEP 2181:”The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492…” 
 Bioinformatics workflows are first discussed at paragraph [0164]. Broad strokes of highly generic steps for what certain programs can do to identify SNPs are set forth in [00165].  This is not a direct disclosure of what each program actually does to produce the desired results (SNP calls).  It does not set forth how one or more of the listed programs in paragraph [0165] can be successfully combined to provide the desired result.  It does not identify what functions of each program are necessary and sufficient to provide the desired result.  This section does not provide a specific version for each program.  This section does not provide a specific source for each program or workflow such that one of skill in the art would be able to recognize and identify each step of each member of the list.  This section does not set forth how to adjust any parameters of any program, particularly multifunctional programs such as SAMTools (a generalized statistics package), to provide an adequate result.  Applicant points to Example 3 [00220], beginning at [00223] for SNP detection.  However this is a two sentence paragraph setting forth conclusory language, and fails to remedy the issues raised above.  The fusion analysis pipeline at [00226] has slightly more detail in how to trim the sequence data, but the actual steps performed by STAR-alignment and/or STAR-fusion are not clearly described.  No 
There is no specific definition of “bioinformatics workflows” nor what a “bioinformatics workflow specific for SNP’s” must comprise and must perform to identify SNP’s as required.  As such, the specification as filed fails to provide a specific written description of a “bioinformatics workflow specific for SNPs.”
As set forth in MPEP 2181 III, The inquiry “does not turn on whether a patentee has ‘incorporated by reference’ material into the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from that description.” (Default Proof Credit Card System v Home Depot U.S.A. Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed Cir 2005).To determine an art recognized definition for bioinformatics workflows for specific bioinformatics processes, a search of the literature for “bioinformatics workflow” around the time of filing of the current application provides at least the following reference: Gonzalez-Beltran (July 2015) From Peer-Reviewed to Peer-reproduced in scholarly publishing: the complementary roles of data models and workflows in Bioinformatics. PLOS ONE Vol 10, No 7, e0127612.  Gonzalez-Beltran reviews types of bioinformatics data models, publications and bioinformatics workflows useful in bioinformatic data analysis, and suggests ways to improve these processes to achieve more accurate and highly reproducible results. For any one published bioinformatics workflow, Gonzalez-Beltran notes that “even deposition of the data and the software required to perform the analysis in an open repository does not guarantee reproducibility…we found issues with reproducing the actual results...” (page 3, first full paragraph).  Five main categories for the 
“…it is not a lack of contributions or efforts by authors that hampers reproducible research practice. Rather, it is a lack of understanding of what needs to be provided to make this vision materialize. It also identifies a need to develop instructions for authors that go beyond traditional narrative papers. Our work revealed several distinct reasons leading to reproducibility collapse, even when software and data are available. These can be cast into the following categories: 
1. ambiguities in resource identification,
2. absence of computer readable descriptions of inputs, computational workflows and outputs,
3. absence or limitation of available computational resources,
4. absence of identification of main elements in terms of experimental design such as predictor and response variables
5. limitation of depth and breadth of semantic artefacts, disambiguating unclear meaning of experimental elements.”
Therefore, it appears there is no singular prior art accepted definition by one of skill in the art of a “bioinformatics workflow”, and that additional information beyond named programs is required for successful reproduction of published results.  This supports the assertion that mere listing of named programs which may or may not work together, along with a dataset (or without a specific dataset as in the instant application) is not adequate written support for performing the workflow or overall methods of the claims.  
In an attempt to determine whether one of skill in the art would identify the structures required for a SNP bioinformatics workflow as an example, references including Van der Auwera were reviewed from a search of “SNP specific bioinformatics workflow” in the literature.  Van der Auwera, G et al. (October 2013) From FastQ data to high confidence variant calls, the Genome Analysis Toolkit Best Practices Pipeline. Current Protocols in Bioinformatics 11.10.1-11.10.33, WileyOnlineLibrary.com. This documents sets forth in detail how to use BWA and GATK to map genome sequencing data reads to a reference, and produce high quality variant calls. It details how BWA preprocesses read data, which is then additionally processed (using Picard and SAMTools) for use in the GATK “best practices pipeline”.  Van der Auwera show how some variations in parameters, and order of steps can alter the final results, for example in Figure 11.10.1.  At nearly every step, alternates, substitutions or changes can be made depending on the dataset and desired results.  Even when provided the specific programs, the assembled “toolkit”, the computer requirements, and even command line architecture, Van der Auwera stresses that individual alteration may needed to suit the data being analyzed.  This underscores that there is no single accepted “bioinformatics workflow specific for SNPs” definition in the bioinformatics literature, and that merely providing a name of a program is not adequate written support for performing a method using that program.
To further search for possible definitions of workflows within the disclosure, and to identify any possible basis for incorporation by reference of the essential subject matter, the examiner attempted to determine if the patents and patent applications disclosed in the specification [0051 et al.] and the IDS statements would provide any description of the workflows which meet the requirements of 37CFR 1.57.  A variety of US patent and patent application publications are set forth in the specification and the IDS PTO-1449 forms, but there is no clear linkage between any one patent and any one program or workflow, nor are they all clearly incorporated by reference as required. There is not enough information given between the name of a program, and a specific US patent or patent application publication to clearly convey any intent to incorporate such a reference for the specific essential subject matter now claimed. 
With respect to the third portion of the definition of essential subject matter according to 35 USC 112 and 37CFR 1.57, “Essential subject matter is defined in 37CFR 1.57 as that which is necessary to… 3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).” The specification fails to provide any corresponding structure in the form of an algorithm for the specific functions recited.  Each listed step and each program name is a different “specialized function” to be performed by the processor.  
In claim 1, the generic placeholder for “means for” is “the computer system.”  In claim 1, the specialized functions are: “queries the sequence reads to determine the presence of sequences corresponding to the first and second barcodes”; “parses the sequence reads based on the presence of sequences corresponding to the first and second barcodes”; “subjects sequence reads with the first barcode to a first bioinformatics workflow particular to the first class of genomic alteration, and subjects sequence reads with the second barcode to a second bioinformatics workflow particular to the second class of genomic alteration.”  In the dependent claims: “querying and parsing the sequence reads with the computer system based on the presence of sequences corresponding to each barcode…” in claim 8 is the specialized function.
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that 
“Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239.” MPEP 2181
“The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that "The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).” MPEP 2181.

Claims 1, 7, 8, 111-114, 116-117, 120-122 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.    Further, MPEP 2161.01 states: “If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).”
In claim 1, the generic placeholder for “means for” is “the computer system.” The specialized functions in claim 1 are:  “queries the sequence reads to determine the presence of sequences corresponding to the first and second barcodes”; “parses the sequence reads based on the presence of sequences corresponding to the first and second barcodes”; “subjects sequence reads with the first barcode to a first bioinformatics workflow particular to the first class of genomic alteration, and subjects sequence reads with the second barcode to a second bioinformatics workflow particular to the second class of genomic alteration.”  In the dependent claims: “querying and parsing the sequence reads with the computer system based on the presence of sequences corresponding to each barcode…” in claim 8 is the specialized function.
The claims fail to particularly point out and distinctly claim the algorithms, structures or step-b-step processes required to achieve the stated specialized functions.  As set forth above, each of the specialized functions requires particular algorithms.  The specification fails to set forth how the “queries” of the sequence reads is performed such that one could determine the presence of sequences corresponding to the barcodes.  The claim fails to provide such steps.
The claims fail to particularly point out and distinctly claim the algorithm, structures or processes specifically required to achieve the step that “parses the sequence reads…” as required.  No specific steps, algorithms or directions are set forth such that one of skill would be apprised as to what is required to perform the specialized function. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.

MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Blackboard, 574 F.3d at 1385: "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function"
MPEP 2181: “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”
Applicant’s Arguments:
Applicant’s arguments regarding the sufficiency of the disclosure to meet the requirements under 35 USC 112 first and second paragraph have been carefully considered but are not persuasive.  The disclosure has been closely reviewed.  Pointing to the figure which comprises a flow chart reciting the same conclusory terms as the claim is not sufficient disclosure. “An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623.” However, Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239.”
In Advanced Ground Information systems, Inc., v Life360, Inc., 830 F3.d 1341, 86 USPQ2d as 1242, the Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349.  This is analogous to the general recitation of the program names associated or listed with a type of genomic alteration, without disclosing the actual algorithms or how those programs are actually used.
The examiner has provided evidence that one of skill in the art would not consider the disclosure as meeting the written description requirement, citing at least Gonzalez-Beltran and Van der Auwera. Thus, the specification fails to sufficiently disclose algorithms to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art could implement the algorithms to achieve each of the specialized functions. (paraphrasing Aristocrat at 1242.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 7-8, 111-114, 116-117, 120-122 remain rejected under 35 USC 102a1 as being anticipated by Fu et al. (2014).
	Fu et al. (February 2014) Molecular indexing enables quantitative targeted RNA sequencing and reveals poor efficiencies in standard library preparations. PNAS Vol 111, no 5, 1891-1896.
	The claims are drawn to methods of analyzing two or more classes of genomic alteration in a sample, through use of barcoded primers, and bioinformatics workflows.
	Fu et al. provide sets of barcoded, indexed primers to amplify separate cDNAs which may or may not have a type of genomic alteration.  With respect to claim 1, the primers of Fu are sets of primers which are complementary to a particular sequence which may comprise a SNP, or deletion or alteration in gene expression.  See Figure 1A, p 1892, which shows one set of primers, PCR primer A and B, each of which comprises the same molecular indexing barcode to identify the type of sequence, (a “first” or “second barcode” specific to the first or second class of genomic alteration in claim 1) and each also comprising an adaptor, and polyA sequences.  The “pre-capture library” is the sample suspected of comprising one or more types of genomic alteration, and is then exposed to the differing sets with a different indexing barcode See Fig 1 C, and the resulting amplicons represented by Fig 1B. Multiple sets of the primers, each specific for 
The primer sets (each set with a differing indexing barcode) are then used to amplify this “pre-capture library” to generate an amplicon library, meeting the “amplifying” step of claim 1.  As shown in Figure 1C, these amplicons can be directly sequenced, meeting the “sequencing” limitation of claim 1, or  the amplicons can be subjected to an enhancement step.  Once the amplicon library is sequenced, the sequence reads are directed to a computer system. Meeting the “directing” step of claim 1.  (See also the Materials and Methods section beginning at page 1895, Molecular index library preparation, sequence specific target capture, library efficiency determination by indexed RNA molecules)
The computer system of Fu “queries the sequence reads to determine the presence of sequences corresponding to the first and second barcodes” when it sorts the sequenced reads into a database, and “interrogating” the database (p1893), meeting the newly added limitation to claim 1.
The computer system of Fu then parses the sequencing reads, by mapping to a reference, meeting the “parsing” step of claim 1.  
The computer system of Fu then applies two separate workflows to the parsed information based on the type of genomic alteration, meeting the “subjects sequence reads” limitation of claim 1.  Fu detects both SNP, and differences in gene expression, represented by counts of each amplicon.  Two bioinformatics workflows were employed by Fu: one allows for mapping the reads to a reference using BWA, followed by identifying polynucleotide sequence variations (SNV or SNP) in clonal replicates of a specifically indexed sequence; the second is to quantitatively count absolute copy numbers of abundant or rare RNA transcripts. (materials and  alternative splicing, gene fusions or rearrangements and low-expressed molecules. (introduction, p1891, and conclusion, 1893-1895)  Fu explicitly sets forth that this strategy of barcode indexing may also be applied to the creation of the initial cDNA library to remove additional sources of bias.  As such, Fu anticipates claim 1.
With respect to claim 7, multiple sets of primers can be used in a multiplexing reaction.  One example is the specific amplification of seven separate RNA controls (ERCC, Fig 1, and Results section p1892).
With respect to claim 8, the computer uses a different workflow for each alteration (“querying and parsing the sequence reads with the computer system based on the presence of sequences corresponding to each barcode, wherein the computer system subjects the sequence reads to a bioinformatics workflow particular to each class of genomic alteration” as required) – the possible SNV/ SNP are detected using BWA to map to a reference, followed by identifying mismatches either in the pre-capture sequences which would be mistakes, or the post-capture clonal sequences which would represent an actual variation.  (Bioinformatics and Data Analysis, p1896). The direct counting of barcode tags was performed by counting mapped barcoded reads (mapped again using BWA) filtered to represent separate copies of the same or different transcripts, and to identify clonal duplicates. (Sequence capture enrichment for targeted RNA-Seq, p1892-1893, Supplemental Figure S2).

With respect to claim 114, as shown in figure 1A, the 5’ tail comprises the “B” adaptor meeting the requirement for a second adaptor in claim 114.
With respect to claim 117, primers are extended by polymerases in both the library amplification step to obtain the pre-capture library generation or in the amplification which provides the post capture library.  
With respect to claim 120, the molecular indexing barcodes of Fu are designed to prime an extension reaction into a specific target sequence corresponding to a genomic location.  This is the “sample index barcode” and/or the “molecular indexing barcode” depending on the type of information being researched. Fig 1.
With respect to claim 121, the nucleic acids comprise RNA or DNA, throughout.
With respect to claim 122, Fu shows the identification of at least two classes of genomic alteration: SNP, and copy number alterations/ variations.  Fu suggests that the same methods can be used to identify alternative splicing, gene fusions, rearrangements, and gene expression alterations (Introduction).
Applicant’s arguments:
Applicant brushes off the 102 rejections as a group, without specifically setting forth the particular differences between the prior art and the claimed invention.  The Examiner has carefully set forth where each limitation is met in Fu, including the barcodes, adaptors, amplification, sequencing and computer implemented analysis steps as required.  Applicant appears to be inferring or arguing limitations not actually present in the pending claims.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 111-114, 116-117, 120-122 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Schnall-Levin et al. (US 2016/0203196 A1 July 14, 2016; having priority to January 13, 2015).
	Schnall-Levin (SL) provides multiplexed indexed barcoded amplification of genome sequences, sequencing the amplification products, directing the sequencing reads to a computer systems, which then through use of certain bioinformatics workflows identifies SNV, SNP or other structural variations.
	With respect to claim 1, SL provides sets of primers (Fig 2 and discussion thereof) which comprise a barcode, a sequencing primer, and an amplification primer specific to the location of the polymorphism.  The barcoding region can be random, or a sequence designed to identify a type or particular class of sequence [0097].  The amplification primer can target a particular sequence, chromosome, exome, gene, gene region, structural variation or other target [0097].  barcode [0111-0128], where a barcode is linked or associated with a barcode indicator which identifies the class of alteration or the type of target [0127-0128, 0143-0176].  These  genomic alterations are identified through the use of various computer analysis bioinformatics workflows such as mapping, alignment, phasing, haplotyping, identifying SNP, identifying deletions, identifying insertions, genetrack information, BAM data, dbSNP information, reference sequence information, and other variant call information [0110-0113].  The genomic alterations can be assessed separately as in the refSeq index which contains the molecular variations (SNP) identifiers corresponding to the barcoded sequences [0119, 0127-0128, 0130, 0136, 0138, Fig 8 element 820 in record 810, Figures 12-30 illustrating variant identification and haplotyping 0143-0176].  As such, claim 1 is anticipated.
	With respect to claim 7, multiplex primers specific for additional targets are disclosed throughout [0097 et al].  

	With respect to claims 111-114, 116-117, variations in the adaptors, ligation of primers, location of the adaptors, etc are all disclosed [0096-0111].
	As set forth above, the primers comprise a target-specific sequence which primes an extension reaction at a target corresponding to a genomic location [0085-0111] meeting claim 120.
	DNA and RNA are specified throughout meeting claim 121.
	SL- specifically identifies SNP, deletions, insertions, fusions, splicing and inversion variants as cited above [0110-0113] meeting claim 122.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631